ON MOTION
MAYER, Circuit Judge.

ORDER

Herre Bros. Inc. moves to withdraw its appeal so that the United States Civilian Board of Contract Appeals can consider Herre Bros. Inc.’s pending motion for reconsideration.
We determine that the better course is to remand to the Board to allow the Board to rule on Herre Bros. Inc.’s motion for reconsideration. After the Board has issued a decision concerning the motion for reconsideration, Herre Bros. Inc. must file a new notice of appeal within the time set forth in 41 U.S.C. § 607(g) if it wishes to seek review of the Board’s decision on reconsideration, the Board’s March 9 decision, or both. See Interstate Commerce Comm’n v. Brotherhood of Locomotive Eng’rs, 482 U.S. 270, 284, 107 S.Ct. 2360, 96 L.Ed.2d 222 (1987) (timely request for reconsideration extends time for appealing until agency rules on reconsideration request).
Finally, we note that counsel for Herre Bros. Inc. has not entered an appearance. If Herre Bros. Inc. appeals after the Board rules on its motion for reconsideration, counsel for Herre Bros. Inc. must enter an appearance within 21 days of the date of docketing of the appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The case is remanded to the Civilian Board of Contract Appeals for further proceedings.
(2) Each side shall bear its own costs.